Case: 1:19-cv-00814-KLL Doc #: 23 Filed: 04/15/20 Page: 1 of 1 PAGEID #: 103

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Sheila Wright,
Plaintiff(s),
V. Case No. 1:19cv814

(Consent Case; Litkovitz, M.J.)

John Doe Employee, et al.,
Defendant(s).

ORDER
Pursuant to notification that this matter has been settled between the parties:

It is ORDERED that this action is hereby DISMISSED with prejudice,
provided that any of the parties may, upon good cause shown within forty-five (45)
days, reopen the action if settlement is not consummated. The parties may
substitute a more particularized Order of Dismissal within this same time frame,
should they so desire.

The Court retains jurisdiction over the settlement agreement for the purpose
of its enforcement.

Date__ 4/15/2020 Warn Ki Rtn
KAREN L. LITKOVITZ

awh April 15, 2020
United States Magistrate Judge
